UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended March 31, 2007 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File number 0-24115 WORLDS.COM, INC. (not affiliated with Worldcom, Inc.) (Exact name of registrant as specified in its charter) New Jersey 22-1848316 (State or other jurisdiction of (I.R.S. Employer ID No.) incorporation or organization) 11 Royal Road, Brookline, MA 02445 (Address of principal executive offices) (617) 725-8900 (Issuer's telephone number) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [ X ] As of March 31, 2007, 33,830,393 shares of the Issuer's Common Stock were outstanding. As of March 4, 2008, 49,830,393 shares of the Issuer's Common Stock were outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] PART I – FINANCIAL INFORMATION Item 1.Financial Statements Page Condensed Balance Sheets as of March 31, 2007 3 Condensed Statements of Operations for the three months ended March 31, 2007 and 2006 4 CondensedStatement of Cash Flows for the three months ended March 31, 2007 and 2006 5 Notes toFinancial Statements 6-9 2 Worlds.com, Inc. Balance Sheets (Unaudited) As of March 31, 2007 Current Assets Cash and cash equivalents $ 3,398 Prepaid Expenses Total Current Assets 3,398 Property and equipmentnet of accumulated depreciation - TOTAL ASSETS $ 3,398 Current Liabilities Accounts payable 1,145,704 Accrued expenses 1,259,257 Deferred Revenue 631,950 Current maturities notes payable 1,855,171 Total Current Liabilities 4,892,082 Stockholders Equity (Deficit) Common stock 33,824 Additional Paid in Capital 20,146,723 Accumulated Deficit (25,069,230 ) Total stockholders deficit $ (4,888,684 ) Total Liabilities and stockholders deficit $ 3,398 The accompanying notes are an integral part of these condensed financial statements 3 Worlds.com, Inc. Statements of Operations (Unaudited) For the three months ended March 31, 2007 and 2006 2007 2006 Revenues $ 1,554 $ - Cost and Expenses Cost of Revenue 8,519 - Selling General & Admin 5,178 778 Operating income (loss) (12,143 ) (778 ) Other Income Expense Interest Income Interest Expense 38,461 38,461 Offering Expense - - Net Loss $ (50,604 ) $ (39,239 ) The accompanying notes are an integral part of these condensed financial statements 4 Worlds.com, Inc. Statements of Cash Flows (Unaudited) For the three months ended March 31, 2007 and 2006 2007 2006 Cash flows from operating activities Net Income/(loss) $ (50,604 ) $ (39,239 ) Adjustments to reconcile net loss to net cash used in operating activities - - Dep & amort - - Accretion of deferred revenue - - Accounts receivable - - Prepaid expenses and other current assets- - Inventories - - Accounts payable and accrued expenses 44,461 38,461 Loan 7,500 2,000 Net cash used in operating activities 1,357 1,222 Cash flows from investing activities Acquisition of property and equipment - - Net cash used in investing activities Cash flows from financing activities Net cash provided from investing activities - - Net increase(decrease) in cash 1,357 1,222 Cash beginning of period 2,041 3,373 Cash end of period $ 3,398 $ 4,595 Supplemental disclosure of cash flow information: Cash paid during the year for Interest - - Income taxes - - The accompanying notes are an integral part of these condensed financial statements 5 Worlds.com, Inc. NOTES TO FINANCIAL STATEMENTS Quarter Ended March 31, 2007 NOTE 1 – DESCRIPTION OF BUSINESS AND SUMMARY OF ACCOUNTING POLICIES Description of Business Worlds.com, Inc. (the "Company") designs and develops software content and related technologies for the creation of interactive, three-dimensional ("3D") Internet sites on the World Wide Web. Using in-house technology the Company creates its own Internet sites, as well as sites available through third party on-line service providers. Basis of Presentation The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America ("US GAAP"), which contemplates continuation of the Company as a going concern. The Company has always been considered a developmental stage business, has incurred significant losses since its inception and has had minimal revenues from operations.The Company will require substantial additional funds for development and marketing of its products. There can be no assurance that the Company will be able to obtain the substantial additional capital resources necessary to pursue its business plan or that any assumptions relating to its business plan will prove to be accurate. The Company has not been able to generate sufficient revenue or obtain additional financing which has had a material adverse effect on the Company, including requiring the Company to severely diminish operations and at times halting them entirely. These factors raise substantial doubt about the Company's ability to continue as a going concern.The Company has been operating at a significantly reduced capacity with no full time employees performing primarily consulting services and licensing software using consultants to perform any work that may be required. Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. Cash and Cash Equivalents Cash and cash equivalents are comprised of highly liquid money market instruments, which have original maturities of three months or less at the time of purchase. Property and Equipment There is no property or equipment owned by the Company as of March 31, 2007. Income Recognition The Company has the following sources of revenue: (1) consulting/licensing revenue from the performance of development work performed on behalf of the Company or from the sale of certain software to third parties; and(2) VIP subscriptions to our Worlds Ultimate 3-D Chat service. Deferred revenue represents cash payments received in advance to be recorded as licensing revenue as earned. Income Taxes The Company uses the liability method of accounting for income taxes in accordance with SFAS No. 109, "Accounting for Income Taxes." Deferred income tax assets and liabilities are recognized based on the temporary differences between the financial statement and income tax bases of assets, liabilities and net operating loss carry forwards using enacted tax rates. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. 6 Worlds.com, Inc. NOTES TO FINANCIAL STATEMENTS Quarter Ended March 31, 2007 Impairment of Long Lived Assets The Company reviews the carrying value of long-lived assets to determine if circumstances exist indicating whether there has been any impairment of the carrying value of property and equipment or whether the depreciation periods should be modified.Long-lived assets are reviewed for impairment whenever events or changes in business circumstances indicate that the carrying value of the assets may not be fully recoverable.The Company as of the date of the financial statements has no long lived assets. Recently issued accounting standards The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and do not believe the future adoption of any such pronouncements may be expected to cause a material impact on its consolidated financial condition or the results of its consolidated operations. In September 2006, the FASB issued SFAS No.157, “Fair Value Measurements” (“SFAS 157”), which defines fair value, establishes guidelines for measuring fair value and expands disclosures regarding fair value measurements. SFAS 157 does not require any new fair value measurements but rather eliminates inconsistencies in guidance found in various prior accounting pronouncements. SFAS 157 will be effective for the Company starting January1, 2008. Earlier adoption is permitted, provided the company has not yet issued financial statements, including for interim periods, for that fiscal year. The Company is currently evaluating the impact of SFAS 157 on its consolidated financial position, cash flows and results of operations. On February15, 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No.159, “The Fair Value Option for FinancialAssets and Financial Liabilities —Including an Amendment of FASB Statement No.115”(“SFAS 159”). This standard permits an entity to measure financial instruments and certain other items at estimated fair value. Most of the provisions of SFAS No.159 areelective; however, the amendment to FASB No.115, “Accounting for Certain Investments in Debt and Equity Securities,”applies to all entities that own trading and available-for-sale securities. The fair value option created by SFAS 159 permits an entity to measure eligible items at fair value as of specified election dates. The fair value option (a)may generally be applied instrument by instrument, (b)is irrevocable unless a new election date occurs, and (c)must be applied to the entire instrument and not to only a portion of the instrument. SFAS 159 is effective as of the beginning of the first fiscal year that begins after November15, 2007. Early adoption is permitted as of the beginning of the previous fiscal year provided that the entity (i)makes that choice in the first 120days of that year, (ii)has not yet issued financial statements for any interim period of such year, and (iii)elects to apply the provisions of FASB 157. Management is currently evaluating the impact of SFAS 159, if any, on theCompany’s financial statements. In December 2007, the FASB issued two new statements: (a.) SFAS No. 141(revised 2007), Business Combinations, and (b.) No. 160, Noncontrolling Interests in Consolidated Financial Statements. These statements are effective for fiscal years beginning after December 15, 2008 and the application of these standards will improve, simplify and converge internationally the accounting for business combinations and the reporting of noncontrolling interests in consolidated financial statements.The Company is in the process of evaluating the impact, if any, on SFAS 141 (R) and SFAS 160 and does not anticipate that the adoption of these standards will have any impact on its consolidated financial statements. (a.)SFAS No. 141 (R) requires an acquiring entity in a business combination to: (i) recognize all (and only) the assets acquired and the liabilities assumed in the transaction, (ii) establish an acquisition-date fair value as the measurement objective for all assets acquired and the liabilities assumed, and (iii) disclose to investors and other users all of the information they will need to evaluate and understand the nature of, and the financial effect of, the business combination, and, (iv) recognize and measure the goodwill acquired in the business combination or a gain from a bargain purchase. (b.) SFAS No. 160 will improve the relevance, comparability and transparency of financial information provided to investors by requiring all entities to: (i) report noncontrolling (minority) interests in subsidiaries in the same manner, as equity but separate from the parent’s equity, in consolidated financial statements, (ii) net income attributable to the parent and to the non-controlling interest must be clearly identified and presented on the face of the consolidated statement of income, and (iii) any changes in the parent’s ownership interest while the parent retains the controlling financial interest in its subsidiary be accounted for consistently. NOTE 2 - GOING CONCERN Since mid 2001 the Company has had to significantly curtail, and essentially cease, operations due to lack of resources. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.The Company has had minimal revenues from operations. There can be no assurance that the Company will be able to obtain the substantial additional capital resources necessary to pursue its business plan or that any assumptions relating to its business plan will prove to be accurate. The Company is pursuing sources of additional financing and there can be no assurance that any such financing will be available to the Company on commercially reasonable terms, or at all. Any inability to obtain additional financing will have a material adverse effect on the Company, including possibly requiring the Company to permanently cease operations. These factors raise substantial doubt about the ability of the Company to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 3 –
